Filed Pursuant to Rule 433 Issuer Free Writing Prospectus Dated March 18, 2013 (To Prospectus dated March 11, 2013) Registration Statement No. 333-187164 March Truett-Hurst, Inc. has filed a registration statement (including a preliminary prospectus) with the Securities and Exchange Commission, or SEC, for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents Truett-Hurst, Inc. has filed with the SEC for more complete information about Truett-Hurst, Inc. and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Truett-Hurst, Inc.’s Central Index Key, or CIK, on the SEC Web site is 0001564709. Alternatively, Truett-Hurst, Inc. or WRHambrecht + Co will arrange to send you the prospectus if yourequest it by calling WR Hambrecht + Co toll-free at 1-800-673-6476. 1 Introduction •We are a fast-growing ultra-premium wine company based in the acclaimed Dry Creek and
